 

Document Return Date: MONDAY, AUGUST 20, 2018@3:00 p.m.
IF DONE SOON'ER, CALL OFFICE’ FOR NEW DATE AND TIME
Projected Filing Date: ON OR BEFORE AUGUST 31, 2018

Robert Lee _Hayes:

The 2005 bankruptcy law is designed to make it difficult for you to obtain protection from your
creditors. If you fail to file ali the required documents, you case will be dismissed and you will be
denied certain rights even if you file again. In order to make sure that your case is not dismissed, l will
have to prepare about 50 pages of documents f_or you to open your case. l will be able to do this for you
only if you verify the information contained in this checklist and provide the additional information
requested

Your case is scheduled to be filed on the Projected Filing Date set out above. ln order for it to be filed
on that date, you will need to bring in the documents and information requested below by the Document
Return Date set out above. I will then add the remaining information to your court documents. Within
a week after the document return date, you will need to come in and sign your final bankruptcy papers.

Importance of the Document Return Date: The 2005_bankruptcy law requires the filing of copies of
all pay stubs you received within the 60_ days before filing your case and calculation of income based
upon the six calendar months before the month of filing. For example, if we file your case in July, l will
have to calculate your income based upon the months of _January through June. lf we miss the luly
filing date and file in August, different pay stubs will have to be produced and your income will have to
be re-calculated based upon the months of February through July. This means that, if we miss the
Projected _Filing Date, your papers will have to be changed and there will be delays and additional

attorney fees of $300. My staff and l will be doing everything possible to get your case filed on the
Projected Filing Date. We can only do that if you provide the A-LL documents and information by the
Docurnent Return Date set out above_ You should do the'following_ three things as soon as possible:

First, you must obtain certificate of debt counseling (not debt repayment plan) which has been
issued in the six months before the Projected Filing Date above. You can obtain this certificate
through In Charge by logging on to www..PersonalFinanceEducation com or calling toll free 1-
866-729- 0049. The counseling process will take about an hour and will cost approximately $25.
It’ s the same price for individual or joint filers.

Second, you shouid gather the Required Documents listed on the opposite page and deliver them to me
in the manila envelope attached to this folder.

Third, you should go through the following summary of information for your bankruptcy petition,
provide the additional information_requested, and make any corrections or changes using a RED pencil
or pen.

Then bring the certificate, documents, and summary of information to my office You do not need an
appointment for this._ l will use this information to put together your bankruptcy papers to be reviewed
and signed by you.

If you do not provide all the requested documents and information, it will be necessary to make an
additional information request and, possibly, to set up another appointment to go over the missing
information or documents. The additional charge for this will be $150. You can avoid that
additional charge by simply providing all the documents and information requested below.

YU§§ MUST `MAKE C®PIES UF REQUIR§ED §)OCUMENTS €}R YUU W_H.,l,, BFE
CH`ARGEE} li@_`i§ CU`PY§NG»

No two sided documents or originals,

S§i§ minimum copy charge rio exceptions.

`PLEASE l)() N()'l` `US_`E STA`PLES, US`?%E PAPERCLIPS

§§ Certif'lcation of debt counseling

F; Make COPIES of all bank statements and PAY PAL beginning with the month of
FEBRUARY 1, 2018 through .IULY 31 2018. if statements cut off prior to end of the

montbt have tire bank print off a iedger activity statement until the end of the

monrh.

l enclose a_l_l the documents listed above on or before the Documcnt Retum Date

August 29, 2018

   

 

Robelt Lee Hayes

  

INFORMATION REVIEW - USE A RED PEN OR PENCIL

Tbe following pages are draft documents which have been prepared from the information you
have provided. As you review them, you should cross out any incorrect information using a RED pen or
pencil. Tben write in the correct information legibly using a regular pen or pencil. If you do not make a
correction regarding any information contained in the following pages, you are telling the attorney that
the listed information is true and correct.

INCOl\/IE FROM ALL SOURCES IN PAST 6 MONTHS
The attached document titled “lncome from All Sources in Past 6 Months” is very important
because it discloses all income you have received from ANY source in the past 6 months lf all your
income is not disclosed -on this form, your case may be dismissed or you may be forced into a wage
earner plan.

GROSS INCOME FROM ALL SOURCES IN PAST 3 YEARS
You must list all sources in income in the past 3 years and how much you received form each.
The attached document titled “Gross lncome From all Sources in Past 3 Years” is a draft of the
information you have already provided You should use this to consult your records and make any
changes or additions '

MONTHLY INCOME AND EXPENSES (Schedules l & J)

The page titled “Scbedule`l. Current lncome of lndividual Debtor(s)” is a list of all your current
monthly income and payroll deductions Tbe total of your combined monthly net income is listed at the
bottom of the page. That amount is $941.00.

You must list ai_l your current monthly living expenses on Schedule J and total them up. lf your
total monthly expenses listed on Schedule J are less than $941.00, the court will take the difference each
month to pay to the creditors.

Schedule J is a list of all your current monthly living expenses These total $0.00.

[excess income above median] Be sure to include all your necessary living expenses The court
will deduct that total amount of the living expenses you put down from $94l .00 and take the rest to pay
creditors, so there will be nothing left for any living expense you do not put down.

SAVING YOUR PROPERTY - SCHEDULES A & B

You will only`be allowed to keep property which is listed on Schedules A & B. l have listed the
property which you disclosed at our conference lf you have any additional property which is not
already listed, you must list it now! Any property you have which is not listed on Schedules A & B
will be taken from you and sold. The sale proceeds will be distributed to the creditors

The page titled “Schedule A. REAL PROPERTY"’ is a description of all real estate in which you
have any ownership, lease, option or other interest. [Stop You have informed me that you have no such
interests lf that is not correct, list any real estate in which you have an ownership interest on this page.]

The 3 pages titled “Schedule B. PERSONAL PROPERTY” is a description of all other property in
which you have an interest or expect-to have an interest. Re'ad the description of each category of
property carefully to make sure that any property you have in that category is listed. If you have
property which is not listed, just write a description or a notation in the appropriate category and l will
add it to your papers If you are not sure what category applies, just write a note describing the property
in any of the categories and l will put it in the right one.

VALUES. The value of each piece of property is very important because the value determines
whether or not you are allowed to keep it for your fresh start. “Value” does not mean what you could
purchase a new replacement item for. Rather, it means the price you would have to pay if you
purchased a Similar, used item in the same condition In other words, what you could get for the one
you have if you sold it in its present condition. The value of real estate is established by a recent
appraisal or recent sales of similar real estate. Tbe_ value of vehicles and other personal property is
determined by Blue Book value or the amount paid for similar vehicles in recent sales

HIDING PROPERTY. You cannot protect property by putting it in someone else’s name or not
listing it in this section. Hiding property is a crime and will probably result in the loss of the property
lf you have transferred property to someone else within the past 2 years, make a note in the category for
that type of property and l will discuss the matter with you.

DAMAGE & INJURY CLAIMS. lf you have been in an accident or have been the victim of
malpractice or have been otherwise harmed by the actions of another, you have a claim against that
person or company even r`fyou have not yetjiled a lawsuit or made a demand for compensation Your
claim is a type of property and must be listed in section 21 of Schedule B or you will lose it.

FUTURE INHERITAN.CES & LIFE INSURANCE. lf you become entitled to any inheritance or
life insurance proceeds within 130 days after we file your petition, your petition must be amended to
claim it as an exemptionl _lf the value is too great to fit within one of the exemptions the court may use
the excess value to pay creditors You have a duty to notify the attorney of any inheritance or life
insurance to which you become entitled within 180 days after we file your petition.

STATEMENT ()F FINANCIAL AFFAIRS

'l`he Statement of Financial Affairs is approximately ten pages long. Most of the sections will
not apply to you, but you need to read the introduction to each section carefully to make sure that it does
not apply to you. lf any of the information in any category is not completely correct, make a red mark
next to the section and fill in the correct information

LAWSUITS & LIENS. l have listed the.lawsuits you have disclosed in Section 4 of the
Statement of Financial Affairs. lf a judgment is taken against you in Superior Court, that judgment
creates an automatic lien on any real estate you own'in that county. Most of the time l can get the lien
removed from your real estate in the bankruptcy - but only if I know about it. lf the judgment lien is not
removed in the bankruptcy, you will have to pay it (with interest) when you later sell or refinance your
real estate. If you know of any lawsuits which are not listed in Section 4, be sure to add them now. If
you are not sure whether anyjudgments have been taken against you in Superior Court, you can go to
the office of the Superior Court Clerk in your county courthouse and ask if any judgments have been
taken against you. lf you find a judgment in Superior Court, get a copy of the judgment, write it in
Section 4, and bring the copy of thejudgment in with this checklist. If you do not list any judgments in
Superior Court in Section 4, l will assume that there are none and will not take any action to remove
them.

CREI)ITORS - YOU MUST LIST EVERY ONE - N 0 EXCEPTIONS
You will be required to swear under penalty of perjury that you have listed everyone you
know about to whom you owe money and everyone who claims you owe them money. You are
not allowed to leave any creditor out - even if you want to pay the creditor. In addition to
credit accounts loans, rent, medical and dental bills, you MUST also list
Payday Loans;
Money owed to relatives;
Business creditors, loans, leases etc., (even if you only co-signed or guaranteed them);
Cosigners_on loans or accounts including former spouses;
Joint debts a former spouse was ordered to pay in the divorce or separation decree; and
Veteran’s Administration if you received a VA loan

CREDITORS NOT ELIMI_NATED lN THE BANKRUPTCY
The following obligations MUST be listed in the creditor section even though they will not
be ended by the bankruptcy:
Tickets, fines and restitution;
Taxes (federal and state) due less than 3 years and debts incurred to pay them;
Student loans from the government or a nonprofit organization or insured by the Gov’t;
Child support and alimony; and _
Death or injury resulting from operating a motor vehicle while intoxicated

LISTING YOUR CREDITORS

The creditors you have provided so far are already listed in the creditor section of this cheeklist.
Now you need to provide the names and addresses of the remainder of your creditors Blank pages are
provided at the end of the checklist for up to 30 creditors If you have more than 30 creditors, you can
make additional copies on the creditor pages to list them. Do NOT list them on blank pages because you
may forget some required information and your papers will have to be changed at additional cost.

You MUST provide an address and amount owed for each creditor. If a creditor does not have
an address or an amount owed, your papers will have to be changed at additional expense You must
also put down a “reason for the obligation” telling the court what type of debt this is. For example,
“medical expense” “loan” or “taxes.”

SUMMARY

l have reviewed the attached Schedule l (monthly income), Schedu_le J (monthly expenses), lncome
from All Sources in Past 6 Months, Schedule A (real property), Schedule B (personal property),
Statement of Financial Afl`airs, and list of creditors. l swear under penalty of perjury that these
documents are complete7 true, and accurate except for the places in which l have made corrections in
red. l have had no income in the past 6 months from any source not listed on the document titled
“lncome from All Sources in Past 6 Months.” l have read the above information regarding reaffirmation
agreements

I have reviewed all installment agreements which l have signed with any creditors for clauses which

make filing bankruptcy a default (breach of agreement), and l direct you not to prepare any reaffirmation
agreements except those I have listed above.

August 2 0 ,2018

  
 
 
  

   
   

Robert Lee Hayes

  

 

GROSS INCOME FROM ALL SOURCES IN PAST 3 YEARS

The Court wants to know the total gross income (before deducting taxes and other

deductions) you earned from all sources in the past 3 years.

You have stated that you had

income from the sources listed below. You must now verify for the Court how much you earned
from each source. Write in or correct the amount of income listed for each source. If you do not
have your records from last year or the year before, you can estimate the amount received. lf
you did not receive any income from any of the sources listed below, write “$0” in the box by

that source.

Y`eu must w rite in the 'i"€`)'l"A`L ANNUAL (uot monthiy) amount reee§v ed ila N{fl'i`
vs i itc in a inonthiy amount or your papers will have to be changed before tires are filed and

there viii be an additienai 3 i@ii charge

 

Robert Lee Hayes’s
lncome From the Source’s Below

J,'

lnco’me From the Source s Below

 

 

 

 

 

 

2018 (year to date) g 2018 (year to date)
Gross lncome for whole &°‘f Gross lncome for whole
year t-~*' 7 year
social security PRovloE YTD,,._J»'»*"M"v H§/ q;rl 13 / /%2,0\ Q\
ssi momentfo ¢»-W § 313
card
jj

FJ"N

Other gspeci_iy): l fig o.:/ 51 ma Q) Q_Ll') g¢;’\

 

 

2017 2017
Gross lncome for whole Gross lncome for whole
year lear

 

Social Securi§

PROVI[)E AMOUNT

p.l‘"

 

ssi j

`- \

63le
541[?\

lj} ina

 

 

 

 

_ PROVIDE AMOUNT
17 l
f
f/
VKJ}
!_
er I.Yecify): i’DC¢{ $"i¢¢“i §§ 11_[ 0 0
2016 T ' 2016
Gross lncome for whole Gross lncome for whole

lear y_ear

 

Social Security

PROVIDE AMOUNT

3 aaa

 

SSl

PROVIDE AMOUNT

flee

 

 

 

 

Other (§pecify}:

 

 

 

if*:“€i §i.'¢uq_p$__

 

m_Qi 143

 

 

 

